Citation Nr: 0417795	
Decision Date: 07/01/04    Archive Date: 07/14/04

DOCKET NO.  00-22 429	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen the claim of entitlement to service connection for the 
residuals of an injury to the low back.

2.  Whether new and material evidence has been received to 
reopen the claim of entitlement to service connection for the 
residuals of an injury to the neck.

3.  Whether new and material evidence has been received to 
reopen the claim of entitlement to service connection for 
status post residuals of a right inguinal hernia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

J.W. Kim, Associate Counsel 


INTRODUCTION

The veteran had active service from October 1970 to October 
1974.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a September 1999 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Muskogee, Oklahoma.  The RO, in relevant part, denied 
service connection for the residuals of a low back injury, 
the residuals of a neck injury, and status post right 
inguinal herniorrhaphy.  The veteran timely perfected an 
appeal of these determinations to the Board.  In June 2002, 
the veteran testified before the undersigned Veterans Law 
Judge at a Board hearing in Muskogee, Oklahoma.  In November 
2003, the Board remanded the issues for further development.  

Notably, however, in a July 1995 rating decision, the RO 
previously denied the claims of entitlement to service 
connection for a low back injury, neck injury, and hernia.  
The veteran did not initiate an appeal of these 
determinations.  The July 1995 rating decision is final; 
therefore, new and material evidence is needed to reopen the 
claim.  38 U.S.C.A. §§ 5108, 7105 (West 2002).  
Notwithstanding the RO's action in September 1999, the Board 
must decide whether new and material evidence has been 
received to reopen the veteran's claims.  See Barnett v. 
Brown, 83 F.3d 1380, 1383-84 (Fed. Cir. 1996).  Thus, the 
Board has phrased the issues as stated on the cover page.

The Board notes that, in a June 2002 statement, the veteran 
appears to be filing a claim for service connection for post-
traumatic stress disorder (PTSD).  The Board observes that 
the veteran has been previously denied service connection for 
PTSD in a September 1999 rating decision and so construes the 
statement as a request to reopen.  The RO has not developed 
or adjudicated this issue.  The issue is referred to the RO 
for appropriate action.  

The issues of service connection for the residuals of an 
injury to the low back and service connection for the 
residuals of an injury to the neck are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  The July 1995 rating decision, which denied service 
connection for the residuals of an injury to the low back, 
the residuals of an injury to the neck, and status post 
residuals of a right inguinal hernia, is final.

2.  With respect to the issues of the residuals of an injury 
to the low back and the residuals of an injury to the neck, 
the evidence received since the July 1995 rating decision 
includes evidence which was not previously considered and 
which bears directly and substantially on the specific matter 
of whether there is a relationship between the veteran's 
current residuals of an injury to the low back and neck and 
service, and, when considered alone or together with all of 
the evidence of record, it has significant effect upon the 
facts previously considered.  

3.  With respect to the issue of status post residuals of a 
right inguinal hernia, the evidence received since the July 
1995 rating decision is either cumulative or redundant of 
evidence previously considered, or the evidence, by itself or 
in connection with evidence previously assembled, is not so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  


CONCLUSIONS OF LAW

1.  The evidence received since the RO denied the claim of 
entitlement to service connection for the residuals of an 
injury to the low back in July 1995 is new and material, and 
the claim is reopened.  38 U.S.C.A. §§ 5108, 7104 (West 
2002); 38 C.F.R. § 3.156(a) (2001); 38 C.F.R. § 20.1105 
(2003).  

2.  The evidence received since the RO denied the claim of 
entitlement to service connection for the residuals of an 
injury to the neck in July 1995 is new and material, and the 
claim is reopened.  38 U.S.C.A. §§ 5108, 7104 (West 2002); 
38 C.F.R. § 3.156(a) (2001); 38 C.F.R. § 20.1105 (2003).  

3.  The evidence received since the RO denied the claim of 
entitlement to service connection for status post residuals 
of a right inguinal hernia in July 1995 is not new and 
material, and thus the claim for service connection for 
status post residuals of a right inguinal hernia is not 
reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 
3.156 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

Initially, the Board notes that there has been a significant 
change in the law since the issuance of the July 1995 rating 
decision that originally denied the veteran's claims.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 [hereinafter VCAA].  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002).  
The VCAA eliminated the well-grounded requirement and 
modified VA's duty to notify and assist claimants.  38 
U.S.C.A. §§ 5103, 5103A, and 5107.

The VCAA and its implementing regulations are "potentially 
applicable to claims pending on the date of the VCAA's 
enactment."  See Holiday v. Principi, 14 Vet. App. 280, 290 
(2001); 66 Fed. Reg. 45,620 (August 29, 2001); see also 
Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  
Notably, however, the regulations create an exception to the 
applicability rule with respect to VA assistance in cases of 
claims to reopen a finally decided claim.  66 Fed. Reg. 
45,620 (Aug. 29, 2001).  In effect, this exception applies to 
any claim to reopen a finally adjudicated claim received on 
or after August 29, 2001.  Id.  In addition, the amended 
regulatory provisions of 38 C.F.R. § 3.156(a) redefine the 
term "material evidence" and incorporate an evidentiary 
prerequisite of establishing "a reasonable possibility of 
substantiating the claim" for the purpose of reopening a 
claim.  66 Fed. Reg. 45,620 (Aug. 29, 2001).  The Secretary 
specifically provided that the amendment to section 3.156(a) 
would be applicable to any claim to reopen a finally decided 
claim received on or after August 29, 2001, thereby creating 
another exception to the applicability rule.  Id.  Inasmuch 
as the veteran's request to reopen his claims were received 
in May 1999, the implementing and amended regulations do not 
apply for the purpose of determining whether the veteran in 
this case has submitted new and material evidence sufficient 
to reopen his claim.  Id.; cf. Karnas v. Derwinski.  

New and Material Evidence

As previously noted, in a July 1995 rating decision, the RO 
essentially denied service connection for the residuals of an 
injury to the low back, the residuals of an injury to the 
neck, and status post residuals of a right inguinal hernia.  
The veteran was notified of the decision in July 1995.  The 
veteran did not appeal the determinations.  Therefore, the 
July 1995 decision is final.  See 38 U.S.C.A. § 7105(c) (West 
2002); 38 C.F.R. § 3.104(a).  Thus, new and material evidence 
is needed to reopen the claims.  See 38 U.S.C.A. § 5108; 38 
C.F.R. § 3.156(a) (2001); Barnett v. Brown, 83 F.3d. at 1383.  
VA must review all of the evidence submitted since the June 
1993 rating decision in order to determine whether the claim 
may be reopened.  See Hickson v. West, 12 Vet. App. 247, 251 
(1999).  

For purposes of determining whether new and material evidence 
has been received to reopen a finally adjudicated claim, the 
recently submitted evidence will be presumed credible.  See 
Kutscherousky v. West, 12 Vet. App. 369, 371 (1999) (per 
curiam) (holding that the "presumption of credibility" 
doctrine, as articulated in Evans v. Brown, 9 Vet. App. 273 
(1996), was not altered by the ruling in Hodge v. West, 155 
F.3d 1356 (Fed. Cir. 1998), and continues to be binding 
precedent).  

New and material evidence means evidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).  

In the instant case, the veteran contends that the evidence 
he submitted is new and material, warranting reopening of his 
claims for service connection for the residuals of an injury 
to the low back, the residuals of an injury to the neck, and 
status post residuals of a right inguinal hernia.  The 
veteran contends, in essence, that he injured his back in 
boot camp and in Navy Diver's School from being stepped on 
while performing pushups, performing pushups with double 
scuba tanks, running while carrying bunk beds, and from 
carrying a heavy pole; and that he injured his back and neck 
aboard a submarine when he fell awkwardly onto some equipment 
while descending on a ladder when a hatch fell on his head 
and closed on his hands.  The veteran also contends that he 
developed a right inguinal hernia in Navy Diver's School from 
running with double 90 tanks on his back and carrying a heavy 
pole.  In support of his request to reopen, he refers to 
letters from three laypersons and a letter from a private 
physician.  

The pertinent evidence received since the July 1995 rating 
decision includes two September 1999 letters from fellow 
servicemen to the veteran, a September 1999 letter from a 
former co-worker to the veteran, and an October 2000 letter 
from J.C. Newby, D.C.  

In one September 1999 letter from a fellow serviceman to the 
veteran, D. Folsom states that he remembers that hatch in the 
radio room floor.  He also states that, although he cannot 
remember for sure whether he was in the upper level when the 
veteran's accident happened, he recalls the veteran telling 
him then of the incident including damage to the veteran's 
back, which he dismissed because of the more visible and 
obvious damage to the veteran's hands and head.  He adds that 
he had trouble going up and down that ladder and through the 
hatch, and that others had close calls on that ladder.  

In another September 1999 letter from a fellow serviceman to 
the veteran, M. Nelson acknowledges the carrying of the heavy 
poles during Nay Diver's School and comments that it was just 
a good way to hurt people.

In the September 1999 letter from a former co-worker to the 
veteran, J. Wilson states that he can confirm that the 
veteran had a back problem from the first day of work and 
that the veteran had missed work to see a doctor for the 
condition.

In the October 2000 letter, Dr. Newby states that he treated 
the veteran for a low back and neck condition in 1974, but 
that his office experienced a fire and flood 15 to 18 years 
ago in which the veteran's files were destroyed.

This evidence, which suggests the possibility that the 
veteran's residuals of an injury to the low back and neck had 
their onset in service and have continued since discharge, 
bears directly on the specific matter before the Board, and 
is of such significance that it must be considered to fairly 
decide the claim.  Thus, the Board determines that the 
received evidence is new and material as contemplated by 38 
C.F.R. § 3.156(a) and provides a basis to reopen the 
veteran's claims of entitlement to service connection for the 
residuals of an injury to the low back and entitlement to 
service connection for the residuals of an injury to the 
neck.  38 U.S.C.A. § 5108.  

With respect to the veteran's right inguinal hernia, the RO 
previously denied the veteran's claim of entitlement to 
service connection as not well grounded.  The RO determined 
that hernia was not incurred in or aggravated by the 
veteran's military service by any medical evidence of record.  
The evidence on file at the time of the decision included the 
veteran's service medical records, which showed a negative 
diagnosis of hernia.  The evidence also included a December 
1974 VA examination report that found no palpable viscera, 
masses, or areas of tenderness on abdominal examination and 
found no evidence of abdominal hernias.  Lastly, the evidence 
included the veteran's statement that he had a diagnosis of 
hernia and subsequent corrective surgery.  

The Board observes that the pertinent evidence received since 
the July 1995 rating decision consists of the September 1999 
lay statement from M. Nelson who simply acknowledged the 
performance of strenuous exercises in Navy Diver's School 
including performing pushups with double 90 tanks, running 
with gear, and carrying heavy poles.  The Board observes that 
this evidence is neither new nor material.  The evidence is 
not new in that it only reiterates the veteran's statement 
that he performed strenuous exercises in Navy Diver's School.  
Additionally, the evidence is not material, as it does not 
show that the veteran's hernia was incurred in or aggravated 
by service.  

Additionally, while the Board acknowledges that the veteran 
testified at his June 2002 Board hearing that he had been 
treated for allergies and back and neck problems at VA 
facilities after separation from service, the Board observes 
that the veteran did not allege that he had received VA 
treatment related to a right inguinal hernia.  Thus, the 
Board finds that any existing records at VA facilities are 
not relevant to this issue.  

Furthermore, the Board observes that VA requested that the 
veteran provide information and evidence in support of his 
claim on three separate occasions, November 2002, February 
2003 and March 2003.  Specifically, VA asked the veteran to 
complete authorization and consent forms for each health care 
provider that has treated him so that VA could request any 
relevant records.  Alternatively, VA asked the veteran to 
directly submit any medical records or other evidence 
concerning his claim.  The veteran has not responded to these 
requests.  The veteran's failure to cooperate with VA has 
made it impossible to obtain additional evidence concerning 
his appeal.  See 38 U.S.C.A. §§ 5103A, 5107; Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991) ("[t]he duty to 
assist is not always a one-way street").  Therefore, the 
Board is now compelled to adjudicate the veteran's claim to 
reopen based on the existing record, which does not contain 
any new and material evidence pertaining to the claim for 
service connection for status post residuals of a right 
inguinal hernia.

Given the foregoing, the Board concludes that the additional 
evidence, corroborating the performance of strenuous 
exercises during Navy Diver's School, by itself, or in 
connection with evidence previously assembled, is not so 
significant that it must be considered in order to fairly 
decide the merits of the claim. 38 C.F.R. § 3.156(a).  
Therefore, the Board must find that new and material evidence 
has not been received to reopen the claim of entitlement to 
service connection for status post residuals of a right 
inguinal hernia.


ORDER

New and material evidence having been received, the claim of 
entitlement to service connection for the residuals of an 
injury to the low back is reopened.  

New and material evidence having been received, the claim of 
entitlement to service connection for the residuals of an 
injury to the neck is reopened.  

New and material evidence not having been received to reopen 
the claim of entitlement to service connection for status 
post residuals of a right inguinal hernia, the appeal is 
denied.


REMAND

Having reopened the veteran's claims of entitlement to 
service connection for the residuals of an injury to the low 
back and entitlement to service connection for the residuals 
of an injury to the neck, the Board may consider the merits 
of these claims only after ensuring that the veteran has 
received the notice and assistance contemplated by the VCAA 
and its implementing regulations.  38 U.S.C.A. §§ 5103, 5103A 
(as amended); 38 C.F.R. § 3.159 (2003).  

Fulfillment of the statutory duty to assist under the VCAA 
also requires VA to provide a medical examination when such 
an examination or opinion is necessary to make a decision on 
the claim.  An examination or opinion is necessary to make a 
decision on the claim when the record (1) contains competent 
evidence that the claimant has a current disability or 
persistent or recurrent symptoms of the disability, 
(2) indicates that the disability or symptoms may be 
associated with the claimant's active duty, and (3) does not 
contain sufficient medical evidence for VA to make a 
decision.  See 38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. 
3.159(c)(4) (2003).

Since the underlying etiological basis for the residuals of 
an injury to the low back and neck in the record on appeal 
has been called into question, the RO should schedule the 
veteran for a VA examination, to include a medical opinion as 
to whether any current residuals are related to the veteran's 
service, to specifically include an injury in January 1976 
while aboard a submarine when a hatch fell on his head and he 
fell from a ladder onto some equipment.  

In addition, at a June 2002 Board hearing, the veteran 
indicated that he had received treatment for his back and 
neck from the VA Medical Center (VAMC) in Oklahoma City from 
1974 to 1998 and from the Muskogee VAMC since 1998.  The 
Board notes that the above VA treatment reports are not of 
record.  In this regard, the Board observes that records 
generated by VA facilities that may have an impact on the 
adjudication of a claim are considered constructively in the 
possession of VA adjudicators during the consideration of 
that claim, regardless of whether those records are 
physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-
67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  
Thus, the RO should obtain records from the above VAMCs and 
associate them with the claims file.

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO should obtain all treatment 
reports pertaining to the veteran's back 
and neck from the Oklahoma City VAMC from 
1974 to 1998 and from the Muskogee VAMC 
since 1998, and associate them with the 
claims file.  

2.  Thereafter, the RO should schedule 
the veteran for a VA examination to 
determine the nature, extent, and 
etiology of any residuals of an injury to 
the low back and neck found.  The 
veteran's claims file should be made 
available to and reviewed by the 
examiner.  The examination report should 
reflect that such review was 
accomplished.  All indicated tests should 
be performed and all findings should be 
reported in detail.  If residuals of an 
injury to the low back and/or neck are 
found, the examiner, based on examination 
findings, medical principles, and 
historical records, including service 
medical records, should specifically 
state whether any current residuals are 
related to the veteran's service, to 
specifically include an injury in January 
1976 when a hatch fell on the veteran's 
head and the veteran fell from a ladder 
onto some equipment.  The examiner should 
set forth the complete rationale for all 
opinions expressed and conclusions 
reached.

3.  After the foregoing, the RO should 
re-adjudicate the issues of entitlement 
to service connection for the residuals 
of an injury to the low back and 
entitlement to service connection for the 
residuals of an injury to the neck.  

4.  If such determinations remain 
unfavorable, the veteran and his 
representative should be furnished a 
supplemental statement of the case in 
accordance with 38 U.S.C.A. § 7105 (West 
2002) that summarizes the pertinent 
evidence and reflects the reasons and 
bases for the decision reached.  The 
veteran and his representative should be 
afforded an appropriate opportunity for 
response before the claims file is 
returned to the Board for further 
appellate consideration.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




	                     
______________________________________________
	DEBORAH W. SINGLETON
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



